Case 1:19-cr-00048-TWP-MJD Document 27 Filed 03/28/19 Page 1 of 1 PageID #: 67



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                     )
     Plaintiff,                               )
                                              )
       v.                                     ) 1:19-cr-00048 TWP-MJD
                                              )
JAYLEN BRANCHEAU,                             )
     Defendant.                               )

                                         APPEARANCE

       Please enter my appearance on behalf of Defendant, JAYLEN BRANCHEAU, in the
above-captioned matter.
                                                      SOVICH MINCH, LLP,

                                                      /s/ Theodore J. Minch

                                                      Theodore J. Minch (IN#18798-49)
                                                      445 N. Pennsylvania St., Ste 405
                                                      Indianapolis, Indiana 46204
                                                      Tel: (317) 939-1050
                                                      Email: tjminch@sovichminch.com

                                                      Attorney for Jaylen Brancheau, Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify a copy of the foregoing was filed electronically. Notice of this filing will
be sent to the following parties by operation of the Court’s electronic filing system. Parties may
access this filing through the Court’s system, this 28th day of March , 2019:

Jeffrey D. Preston, Esq.
        Assistant United States Attorney for the
        Southern District of Indiana
        jeffrey.preston@usdoj.gov



                                                      /s/ Theodore J. Minch
                                                      Theodore J. Minch (IN#18798-49)
                                                      SOVICH MINCH, LLP
